 383317 NLRB No. 55SUMO AIRLINES1We deny the Respondent's requests to disqualify the judge andfor oral argument on that issue, consistent with the judge's prior rul-
ing on a similar motion. The Respondent contends that the judge
erred in refusing to disqualify himself for ex parte communications.
In support, the Respondent submitted sworn affidavits to the effect
that the judge made a statement to the discriminatees about a pend-
ing settlement offer. The Respondent asserts that the judge thereby
misstated the terms of its settlement offer in a manner calculated to
cause employees to reject it. Assuming, without deciding, that the
judge made such a statement, we do not find it a basis for disquali-
fying him. As the General Counsel noted in his answering brief, the
statement allegedly made by the judge concerned the settlement of
the case and therefore falls within the purview of Sec. 102.130 of
the Board's Rules and Regulations specifically permitting an admin-
istrative law judge to engage in ex parte communications in connec-
tion with settlement proposals. Moreover, there is no evidence that
the allegedly improper conversation in any way involved the merits
of the complaint allegations. We therefore find without merit the Re-
spondent's contention that the judge's conduct showed prejudice and
bias. Thus, we perceive no evidence that the judge prejudged the
case, made prejudicial rulings, or demonstrated bias against the Re-
spondent in his analysis or discussion of the evidence. Accordingly,
we find no basis on which to disqualify the judge.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.We further correct the following factual error made by the judge,which does not affect his decision. Contrary to the judge, there is
no evidence that Respondent President Evangelista's accountant is
his cousin.3As noted infra, we find that there is a procedural impediment toa conclusion that the impression of surveillance and the solicitation
of grievances were themselves unlawful. We rely upon them, how-
ever, as part of the ``totality of circumstances'' properly considered
in determining whether the interrogations were coercive. See Sunny-vale, supra.Sumo Container Station, Inc. d/b/a Sumo Airlinesand Teamsters Local Union No. 25, affiliatedwith International Brotherhood of Teamsters,
AFL±CIO. Cases 1±CA±29985 and 1±CA±30236May 10, 1995DECISION AND ORDERBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEOn December 30, 1993, Administrative Law JudgeWalter H. Maloney issued the attached decision. The
Respondent filed exceptions, a supporting brief, and an
answering brief. The General Counsel filed cross-ex-
ceptions, a supporting brief, and an answering brief.
The Charging Party filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and record inlight of the exceptions and briefs and has decided to
affirm the judge's rulings,1findings,2and conclusionsand to adopt the recommended Order as modified.1. We adopt the judge's findings that the Respond-ent's questioning of its employees was unlawful. In
doing so, we note that under Sunnyvale Medical Clinic,277 NLRB 1217 (1985), and Rossmore House, 269NLRB 1176 (1984), enfd. sub nom. Hotel & Res-taurant Employees Local 11 v. NLRB, 760 F.2d 1006(9th Cir. 1985), the Board employs a ``totality of cir-
cumstances'' test to determine if an interrogation
would reasonably tend to restrain, coerce, or interfere
with employees in the exercise of their statutory rights.
Applying that test, we agree with the judge's conclu-
sion that Boston Manager Scarlett's interrogations of
the drivers and dispatching employees for approxi-
mately a week preceding the discharges of those em-
ployees violated Section 8(a)(1).Scarlett was the highest ranking manager at the Re-spondent's Boston warehouse. Further, in most in-
stances, the repeated and systematic interrogations
were accompanied by threats of closure and by other
statements which gave the impression of surveillance
and which solicited grievances.3With respect to over-the-road driver Warren, the interrogation was followed
within minutes by that employee's unlawful discharge.
Additionally, unlike Rossmore House, supra, there isno evidence in the record that the employees ques-
tioned were open and active union supporters at the
time of the interrogations. Finally, Scarlett questioned
some of the employees as to whether they had heard
any rumors about union activities at the warehouse.
Thus, this questioning was not limited to seeking infor-
mation about the questioned employees' own union ac-
tivity, but additionally sought to elicit information
about other employees' union activities. It is well es-
tablished that interrogating an employee regarding the
union sentiments of others is unlawful. See, e.g., Cum-berland Farms, 307 NLRB 1479 (1992). Thus, consid-ering all the circumstances, we adopt the judge's find-
ings of unlawful interrogations.2. The Respondent argues that the judge improperlyfound that Scarlett unlawfully solicited grievances and
engaged in conduct which gave employees the impres-
sion their union activities were under surveillance
when these theories had not been alleged or argued by
the General Counsel. We find merit in this argument.The complaint alleged, and we find, that certainstatements made by the Respondent's manager,
Scarlett, constituted unlawful interrogations, informing
employees that it would be futile to select the Union,
and threatening employees with plant closure, in viola-
tion of Section 8(a)(1). The General Counsel did not
allege any other independent violations of Section
8(a)(1). Nevertheless, the judge found that other state-
ments made by Scarlett, made in the same conversa-
tions as the statements alleged and found to be unlaw-
ful, constituted unlawful solicitation of grievances and 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4In adopting the judge's finding that the discharges were discrimi-natory and rejecting the Respondent's economic defense, we decline
to rely on his statement implying that the Respondent's financial sit-
uation was in part attributable to the amount of Evangelista's salary.
We also note that the letter sent to Evangelista by his accountant,
submitted by the Respondent to explain the timing of its action and
quoted in part by the judge, was dated November 12, 1992, the same
month as the discharges and before any evidence indicating the Re-
spondent knew of any union activities. Contrary to the Respondent's
assertions, however, that letter, standing alone, is insufficient to es-
tablish that it would have discharged the employees at the time it
did absent their union activities.conduct which gave employees the impression theirunion activities were under surveillance.We find that the complaint not only failed to allegethese matters with particularity, but also that there was
no paragraph of the complaint which could be con-
strued as reasonably comprehending them. Thus, this
case is unlike Graham-Windham Services, 312 NLRB1199 (1993), in which the Board found that an unlaw-
ful promise was reasonably comprehended by a com-
plaint allegation referring to solicitations of grievances
and implicit promise to remedy them. It is also distin-
guishable from Azalea Gardens Nursing Center, 292NLRB 683 fn. 2 (1989), in which the Board, in reject-
ing a party's exception concerning an alleged variance
between the nature of a complaint allegation and the
violation found, noted that the particular statement
which was the basis for the 8(a)(1) finding at issue had
been specifically alleged in the complaint.We also find it significant that the General Counselin this case moved to amend the complaint with regard
to another specific allegation but failed to make a com-
parable motion during the hearing to amend the com-
plaint with regard to the statements at issue here. This
conduct signaled that these statements would not be
considered as separate violations and, further, the Gen-
eral Counsel failed to argue for such findings in his
posthearing brief to the judge. Under these cir-
cumstances, we cannot find that the Respondent was
on notice that these statements would be sought by the
General Counsel or considered by the Board as sepa-
rate violations of the Act. In light of all the above, we
reverse the judge's findings of unlawful solicitation of
grievances and impression of surveillance and we shall
modify the judge's recommended Order accordingly.3. The judge found that the Respondent violatedSection 8(a)(3) and (1) of the Act by discharging var-
ious employees. The Respondent excepts to the find-
ings based on the judge's failure to include a WrightLine analysis in his reasoning. 251 NLRB 1083(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied
455 U.S. 989 (1982). We adopt the judge's findings.
In doing so, we note that, although the judge did not
explicitly analyze the discharges with reference to
Wright Line, supra, his findings are consistent withthat decision. As to the discharges, the judge essen-
tially found a prima facie case of discriminatory con-
duct and considered and rejected as invalid the Re-
spondent's proffered defense to the allegation that its
actions were unlawful. Also see Limestone ApparelCorp., 255 NLRB 722 (1981).In adopting the judge in this regard, we specificallynote the strong prima facie case of discriminatory in-
tent as demonstrated by the numerous unlawful interro-
gations, threats of plant closure and discharge, state-
ments that it would be futile for employees to select
the Union and creating the impression the employees'union activities were under surveillance, attempts to in-duce the employees to withdraw from the Union, and
solicitation of grievances. We also note that the Re-
spondent's threats of plant closure and discharge oc-
curred within a week of the discharges at issue and im-
mediately following its receipt of the Union's represen-
tation petition. As to the Respondent's defense, we
note that, as detailed by the judge, its financial prob-
lems were of long standing, that it offered no docu-
mentation to support its assertion that its president had
decided to take action to discharge the employees be-
fore it became aware of the employees' union activities
and the representation petition, and that the judge dis-
credited Evangelista's and Scarlett's testimony con-
cerning the timing of the discharges. In these cir-
cumstances, we find that the Respondent failed to
rebut the General Counsel's prima facie case.44. The General Counsel excepted to the judge's fail-ure to include in his reinstatement and make-whole
remedy relief for employee Davis and other part-time
employees affected by the Respondent's transfer of
bargaining unit work from the Boston warehouse. We
find no merit to the General Counsel's exception.The complaint alleged that seven employees wereterminated because of the transfer of unit work. The
complaint specifically named seven employees, and
Davis was not among them. The complaint did not al-
lege discrimination against either a class of individuals
or unnamed individuals who were situated similarly to
named individuals. Further, the parties stipulated that,
if the separate Boston unit were found appropriate, it
would include only the seven named discriminatees.
The unit was so confined. Concededly, Davis may le-
gally be part of that unit and, thus, the General Coun-
sel could have alleged him as a discriminatee and
sought a remedy as to him. The General Counsel, how-
ever, in the complaint and in the stipulation with the
Respondent, chose to omit him from consideration.
Thus, we find it unwarranted to extend the remedy to
reach Davis or any other employees who may be in the
same posture.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and 385SUMO AIRLINESorders that the Respondent, Sumo Container Station,Inc. d/b/a Sumo Airlines, Boston, Massachusetts, its
officers, agents, successors, and assigns, shall take the
action set forth in the Order as modified.1. Delete paragraph 1(f) from the judge's Order andreletter the subsequent paragraphs accordingly.2. Substitute the following for relettered paragraph1(g).``(g) Since November 27, 1992, refusing to recog-nize and bargain collectively in good faith with Team-sters Local Union No. 25, affiliated with International
Brotherhood of Teamsters, AFL±CIO as the exclusive
representative of its Boston-based full-time and regular
part-time drivers, warehousemen, and dispatchers, ex-
clusive of office clerical employees, managers, guards,
and supervisors as defined in the Act.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
coercively interrogate employees con-cerning their union activities and the union activities of
other employees.WEWILLNOT
tell employees that it would be futilefor them to engage in union activities or to select a
collective-bargaining representative.WEWILLNOT
threaten to close the terminal or todischarge employees because they have engaged in
union activities.WEWILLNOT
tell employees that it would be im-possible for them to obtain reinstatement because they
had engaged in union activities.WEWILLNOT
inform employees that the terminalhad been closed because they had engaged in union ac-
tivities.WEWILLNOT
discourage membership in or activi-ties on behalf of Teamsters Local Union No. 25, affili-
ated with International Brotherhood of Teamsters,
AFL±CIO, or any other organization by discharging
employees, transferring bargaining unit work to others
outside the bargaining unit, conditioning reinstatement
upon withdrawing membership from the Union, failing
to pay employees severance pay or failing to offer
them employment in another facility, or by otherwise
discriminating against employees in their hire or ten-
ure.WEWILLNOT
refuse to recognize and bargain col-lectively in good faith with Teamsters Local UnionNo. 25, affiliated with International Brotherhood ofTeamsters, AFL±CIO as the exclusive collective-bar-
gaining representative of our Boston-based full-time
and regular part-time drivers, warehousemen, and dis-
patchers, exclusive of office clerical employees, man-
agers, guards, and supervisors as defined in the Act.WEWILLNOT
unilaterally transfer bargaining unitwork to others outside the bargaining unit or unilater-
ally discharge bargaining unit employees.WEWILLNOT
by any other means or in any othermanner interfere with, restrain, or coerce employees in
the exercise of rights guaranteed to them by Section 7
of the Act.WEWILL
offer to Joseph M. Warren, Dennis P.Sheehan, Matthew Sarno, Kathryn Pettis Mogan,
Charles Lloyd, Ronald Dearden, and Stephen Rea full
and immediate reinstatement to their former or sub-
stantially equivalent employment, without prejudice to
their seniority or to other rights previously enjoyed,
and WEWILL
make them whole for any loss of pay orbenefits suffered by them by reason of the discrimina-
tions found herein, with interest.WEWILL
reestablish the entire business operation atour East Boston, Massachusetts terminal, and WEWILL
restore the work formerly performed at that location
before bargaining unit employees were terminated.WEWILL
recognize and bargain collectively withTeamsters Local Union No. 25, affiliated with Inter-
national Brotherhood of Teamsters, AFL±CIO as the
exclusive collective-bargaining representative of all
full-time and regular part-time drivers, warehousemen,
and dispatchers employed at our East Boston,
Masschusetts terminal, exclusive of office clerical em-
ployees, managers, guards and supervisors as defined
in the Act.SUMOCONTAINERSTATION, INC. D/B/ASUMOAIRLINESErica F. Crystal and Kathleen McCarthy, Esqs., for the Gen-eral Counsel.Gary H. Kreppel, Esq., of Framingham, Massachusetts, forthe Respondent.Matthew E. Dwyer, Esq., of Boston, Massachusetts, LouDiGiampaolo, Field Representative, and Richie E.Reardon, Recording Secretary, of Boston, Massachusetts,for the Charging Party.DECISIONFINDINGSOF
FACTA. Statement of the CaseWALTERH. MALONEY, Administrative Law Judge. Thiscase came on for hearing before me at Boston, Massachu-
setts, upon a consolidated amended unfair labor practice 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The principal docket entries in this case are as follows:Charge filed by Teamsters Local No. 25, affiliated with Inter-national Brotherhood of Teamsters, AFL±CIO (the Union) against
the Respondent in Case 1±CA±29985 on December 1, 1992, and
amended on December 21, 1992; charge filed by the Union against
the Respondent in Case 1±CA±30236 on February 23, 1993; consoli-
dated complaint issued against the Respondent by the Regional Di-
rector for Region 1, on May 25, 1993; Respondent's answer filed
on September 3, 1993; hearing held in Boston, Massachusetts, on
October 18±20, 1993; briefs filed with me by the General Counsel
and the Respondent on or before December 17, 1993.2The Respondent admits, and I find, that it is a corporation whichmaintains an office and place of business in East Boston, Massachu-
setts, where it is engaged in the business of transporting a limited
class of freight by truck. In the course and conduct of its business,
the Respondent annually derives gross revenues in excess of $50,000
for the transportation of freight from points and places located in the
Commonwealth of Massachusetts directly to points and places lo-
cated outside the Commonwealth. Accordingly, the Respondent is an
employer engaged in commerce within the meaning of Sec. 2(2), (6),
and (7) of the Act. The Union is a labor organization within the
meaning of Sec. 2(5) of the Act.3Corrections in the transcript have been noted and corrected.4Bonded freight is imported freight which has not yet cleared U.S.Customs.5There is no evidence that any Boston drivers other than Deardenever made any over-the-road trips other than between Boston and
New York. Dearden's trips to Secaucus or Philadelphia were only
on an occasional basis.6Actually, some of the full-time unit employees held other jobsand were able to take New York runs because their assignments
were scheduled in order to accommodate their other employment.complaint, issued by the Regional Director for Region 1,1which alleges that the Respondent, Sumo Container Station,Inc. d/b/a Sumo Airlines2violated Section 8(a)(1), (3), and(5) of the Act. More particularly, the amended consolidated
complaint alleges that the Respondent repeatedly interrogated
its employees concerning their union activities, told employ-
ees that it would be futile for them to join a union, threat-
ened to close the Boston terminal if employees unionized,
and also told its discharged employees that reinstatement
would be impossible because they had become unionized, al-
though suggesting that employees might try to obtain rein-
statement by disavowing their union affiliations. The General
Counsel also alleges that the Respondent discharged seven
named employees at its Boston terminal because they had
signed union cards and had conditioned their reinstatement
upon disavowing further interest in the Union. She further al-
leges that the Respondent failed to offer discharged Boston
employees jobs at its New York facility and failed to give
them 2 months' severance pay because of their union sym-
pathies and activities. The Respondent is also charged with
unlawfully refusing to bargain with the Charging Party as the
exclusive representative unit and with discharging employees
without first bargaining with the Union over the work trans-
fer. The General Counsel alleges that the appropriate unit is
one limited to the Boston terminal while the Respondent con-
tends that the bargaining unit should include at least its New
York-based employees and possibly those employed by it in
other cities further south. Respondent denies the commission
of the unlawful acts alleged above and asserts that it dis-
charged employees and transferred unit work because it was
suffering a business reversal and had to economize. Upon
these contentions the issues herein were joined.3B. The Unfair Labor Practices AllegedRespondent operates a bonded container station and truck-ing operation.4Its sole stockholder and president is AnthonyEvangelista. Evangelista takes an active hands-on role in the
management of the business. For the past 15 years or so, Re-spondent has maintained its business from a warehouse lo-cated near John F. Kennedy International Airport (JFK) in
New York, where its principal office is located. In addition
to the Boston operation, at issue in this case, Respondent has
facilities at Secaucus, New Jersey, where maritime cargo is
picked up and delivered, and small offices at Raleigh-Dur-
ham, North Carolina, and Atlanta. Respondent's principal
customers are foreign airlines, such as Japanese Air Lines
(JAL), Alitalia, and Aer Lingus, who do not have landing
rights at both Logan and JFK. Incoming foreign freight at
JFK is trucked to Boston by the Respondent, where it is de-
livered to customs brokers who process cargo through cus-
toms into the American market. Freight for export originating
in the Boston areaÐand in particular, fishÐis collected from
customers. Sometimes freight was assembled at the Respond-ent's Boston warehouse and from there trucked to various
foreign airlines at JFK for shipment overseas. Local trucking,
which takes place mostly within the confines of the respec-
tive airports, was handled by Respondent's drivers both at
JFK and at Logan. Until the events in this case arose, Re-
spondent had separate dispatching facilities at both airports
and separate complements of drivers.In the 1980s, Michael Scarlett, now the manager of theRespondent's Boston warehouse, owned Friends Air Freight,
Inc. which delivered freight from JFK principally for a cus-
tomer known as Northeast Shuttle. Scarlett relocated his op-
eration from New York to a warehouse near Logan Inter-
national Airport (Logan) and from that point it delivered
freight to and from JFK under the name Skymasters. When
Scarlett could not make a go of Skymasters, Evangelista, act-
ing on behalf of the Respondent, entered into an oral under-
standing with Scarlett pursuant to which the Respondent took
over Skymasters' vehicle leases and business accounts and
carried on Skymasters' business as part of its own. At that
time Skymasters had about 20 employees. Respondent of-
fered jobs to all of them and kept Scarlett to manage the
Boston facility.In the fall of 1992, when the events in this case arose,there were slightly more than 20 over-the-road drivers em-
ployed in New York, in addition to 3 or 4 owner-operators.
A few more employees worked in the dispatch operation,
doing local cartage, or in the New York warehouse. New
York-based drivers also made round trips from JFK to the
Respondent's southern terminals as did drivers based in those
cities.5Respondent employed five employees at Secaucus,two at Raleigh-Durham, and two in Atlanta. (The Atlanta
warehouse is now closed.) Through attrition the size of the
Boston operation was gradually reduced to five over-the-road
drivers, two employees engaged in dispatch or local driving,
and two others in the office, including Scarlett. The Boston
operation also employed two or three regular part-time em-
ployees who held other jobs but were called upon to help out
on busy days.6Most Boston to New York runs began about4 p.m. Depending upon delays en route and problems en- 387SUMO AIRLINES7Scarlett made generalized denials that he ever threatened employ-ees with loss of jobs or closing the terminal. He made no specific
denials of the testimony of the several employees who testified in
support of the amended complaint. Scarlett never denied engaging in
interrogation of employees nor was he questioned on this point. I
discredit his denials.8Neither Boston nor New York employees receive any health in-surance or any form of retirement or insurance benefits. Drivers in
Boston do not receive holiday pay although office personnel do.countered at JFK, a round trip could be completed in about12 hours. For a round trip they were paid a flat $140.Both at Boston and New York, the Company operatedwith leased equipment. It owned some trailers but leased all
of its tractors from Salem Truck Leasing in Brooklyn, which
performed all but the most incidental truck maintenance.
These tractor-trailers were also used for local pickups and
deliveries in and about the two airports. New York-based
drivers were paid $10 per hour on Boston runs and on a
mileage basis when they traveled south. Owner-operators
were paid on a mileage basis. None of the Respondent's em-
ployees have ever been unionized.In mid-November 1992, James M. Warren, an over-the-road driver based in Boston, met on two or three occasions
with Jack Murray, an organizer for the Charging Party, and
discussed the unionization of the Boston terminal. He ob-
tained about 10 union designation cards from Murray and
gave them to Dennis Sheehan, a local city driver, and Kath-
ryn (Pettis) Mogan, a dispatcher, with a request that they dis-
tribute the cards to other employees. Warren spent most of
his time driving between Boston and New York and rarely
saw other employees. Warren signed his card on November
20. Four other employeesÐSheehan, Mogan, Charles G.
Lloyd, and Stephen A. ReaÐsigned on the same day. Two
employees, Matthew Sarno and Ronald Dearden, signed their
cards on Monday, November 23. These cards were returned
to Warren, who in turn gave them to Murray. On Wednes-
day, November 25, the Union filed a representation petition
in the Boston Regional Office (Case 1±RC±19910). On Fri-
day, November 27, the petition was served upon Scarlett at
the Boston terminal.During the week preceding their discharges or on the dayof their discharge, several employees were questioned by
Scarlett concerning the Union drive and their participation in
it. I credit the employee accounts of these conversations,
most of which were not challenged by Respondent wit-
nesses.7On November 30, Warren, who had been with theBoston operation since its inception, called the office to see
when his regular run was going to be ready to leave. On this
occasion, Scarlett asked him if he had filled out a union card.
Warren replied that he had done so, whereupon Scarlett re-
plied, ``I'll get back to you in ten minutes.'' When they
spoke again by phone a few minutes later, Scarlett told War-
ren that his services would no longer be needed but gave him
no reason for the discharge.Sheehan, acting at Warren's request, signed a card himselfand signed up five other employees. On November 27,
Scarlett approached Sheehan at the terminal about noon and
asked him if he had heard any rumors about a union.
Sheehan replied that he had not heard anything. Scarlett went
on to say that someone in the New York office had called
to say that they had heard such rumors in New York but
Sheehan reiterated that he had not heard anything. Scarlett
asked again, ``Are you sure?'' and again Sheehan said,
``Yes.'' A while later on the same day, Scarlett saw Sheehan
in the men's room at the terminal and asked again if Sheehanhad heard any union rumors. Sheehan said he had heardnothing, whereupon Scarlett told him, ``Well, you know what
would happen? Tony [Evangelista] would shut this operation
down immediately.'' Sheehan replied, ``That's [his] preroga-
tive. I have to go to work,'' and left. On a third occasion
that day, Scarlett approached Sheehan with the statement that
``Tony's heard some rumors.'' Again Sheehan replied that he
had not heard anything. Later the same afternoon, when
over-the-road driver Stephen A. Rea reported for work,
Scarlett asked Rea, in Sheehan's presence, ``if Rea had heard
anything about a union coming in.'' Both employees asserted
that they had not. A few minutes later, while Sheehan was
getting ready to hook up the New York-bound trailers,
Scarlett again asked both Sheehan and Rea, ``Listen, off the
record, did you guys sign any cards or ... hear any[thing

about a] union?'' Both replied again that they had not. A few
minutes later, Scarlett volunteered to both employees that
``he,'' meaning Tony Evangelista, would close down the op-
eration ``in a minute'' if the Union came in.Matthew Sarno, once an over-the-road driver, worked prin-cipally in and around the Boston office doing local driving,
warehouse work, and dispatching. On Wednesday, November
25, when he went to Scarlett to get his check, Scarlett asked
Sarno if he had heard anything about a union coming into
the terminal. Sarno replied that he had not, whereupon
Scarlett asked Sarno if he had signed a union card. Sarno re-
plied that he had done so. Scarlett then said to Sarno, ``I
wish you guys had come to see me first. None of this would
have happened.'' He went on to tell Sarno that he had been
talking with Evangelista 2 weeks' earlier to see if he could
get the Boston employees ``a couple of bucks across the
board.'' Sarno's reply was that his effort was ``a little late.''
Scarlett then told Sarno that ``Anthony [would] shut the
doors and turn the operation around,'' insisting that the Bos-
ton operation was just a ``convenience'' for him.Kathryn (Pettis) Mogan had worked about 1-1/2 years forthe Boston terminal as a dispatcher. On or about November
27, Scarlett asked her if she had heard anything about a
union coming into the operation. She replied, ``No.'' He
went on to say that union activities would never be allowed
in the terminal, that Tony would never go for it, and that he
would close down the operation if it happened. Scarlett also
told her that he wished that she had come to see him first.
Scarlett directly asked Mogan if she had signed a card; she
denied doing so.Sometime after signing a card on November 20, over-the-road driver Charles G. Lloyd was approached at the Boston
warehouse by Scarlett and was asked if he had heard any
union talk. Lloyd replied that he had. Scarlett then asked him
if he had signed a card. Lloyd replied in the affirmative to
this question, whereupon Scarlett remarked that Lloyd was
the only one who had told him the truth. Lloyd informed
Scarlett that he had signed a card in order to get more money
and some fringe benefits. Scarlett replied that he had tried
for 2 years to get some benefits for Boston employees.8Shortly before he was discharged, over-the-road driverRonald Dearden was asked by Scarlett if he had signed a
union card. Before Dearden answered, Scarlett went on to 388DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9Later, Scarlett retracted his offer, telling Sarno that he was afraidthat these employees would go union if they came back to work.10Patrizio did not testify at the hearing, so Sarno's version of thisconversation stands undenied on the record.say, ``You don't have to answer that if you don't want tobut I don't want you to lie to me.'' Dearden then informed
Scarlett that he had signed a card. Then they began to talk
about company benefits, or the lack thereof, at which time
Scarlett said, ``I don't blame you but you should have come
to me first.'' During his testimony, employee Rea corrobo-
rated the evidence, recited above, which Sheehan gave con-
cerning Scarlett's joint questioning of these employees. In
addition to corroborating Sheehan's testimony, Rea added
that Scarlett told them that he had heard from Evangelista in
New York that if employees signed union cards, he would
terminate the operation because, if the Boston operation went
union, Evangelista was afraid that all the other operations
would go union.On Friday, November 27, the representation petition inCase 1±RC±19910 arrived in the mail at the Boston office
from the Board, as did a letter from the Union claiming ma-
jority status and demanding recognition. Scarlett informed
Evangelista by phone that it had arrived. Evangelista asked
him who had signed it and was informed that a ``majority''
had done so. He then told Scarlett that the New York drivers
would transport the freight formerly hauled by Boston driv-
ers and that Air General, the Respondent's Boston landlord,
would do the freight handling at the Boston terminal.On Monday, November 30, Scarlett, acting on instructionsfrom Evangelista, informed each of the seven discriminatees
that they had been fired. In addition to his statement to War-
ren, recited above, Scarlett told Sheehan, who normally left
work at 5 or 6 p.m., that he could punch out at 2 p.m.
Scarlett added that his services would not be needed any
longer and that he could come back next week and pick up
his paycheck when he turned in his security badge. No rea-
son was given for the discharge.When Sarno reported to the terminal that day, he was in-structed to report to Scarlett's office. Upon walking into the
office, he immediately asked Scarlett, ``Can I withdraw?''
adding that he did not want to lose his job. Scarlett replied
that his offer was ``too late.'' When Sarno asked Scarlett if
that meant he was fired, Scarlett replied that it did and told
Sarno to go downstairs and ``collect.'' Scarlett went on to
say that the Boston office was just a ``convenience'' for
Evangelista and that he was probably going to shut the doors
entirely. On or about December 3, Sarno called Scarlett and
asked for his job back. Scarlett suggested that he call
Evangelista and tell him that he would sign something to
come back to work. He also told Sarno that he would try to
get him, Kathryn (Pettis) Mogan, and Warren reinstated.9Sarno called Evangelista immediately, identified himself over
the phone, and asked Evangelista to give him his job back.
Evangelista's reply was, ``I had to do what I had to do.''
Sarno said he understood but he still wanted his job back.
Shortly thereafter, Evangelista's cousin, Anthony Patrizio, the
Respondent's secretary-treasurer, came on the phone and
asked Sarno what he could do for him. Sarno repeated his
earlier request for reinstatement. Patrizio suggested to Sarno
that he sign a document stating that he had been pressured
into joining the union, have it notarized, and give it to
Scarlett for transmission to New York. Patrizio added that,
when the document arrived, he would see what he could dofor Sarno. With that statement the conversation came to anend.10On Monday, November 30, Scarlett called Mogan at herhome shortly before she was scheduled to report to work to
tell her that Evangelista had closed the terminal and that theonly thing that would remain open would be the office. He
suggested that she come in and retrieve her personal belong-
ings, adding that her check would be available in a week. A
week later, Mogan came to the office with Sarno to pick up
her check. On that occasion, Scarlett told her that he wished
that she had come to see him first before making such a
``drastic decision.''Lloyd's discharge was as abrupt as were all the others. Onthe afternoon of November 30, Scarlett phoned him at his
home and told him that the Company had no further need
for his services. Scarlett went on to say that the terminal was
being closed and that Lloyd could pick up his paycheck the
following week. No reason was offered for the discharge. On
the same afternoon, Scarlett phoned Dearden and told him,
``We no longer need your services. Sumo [is] shutting down.
There [will] be nothing but office help now.'' When Dearden
went to the terminal the following week to pick up his pay-
check, Scarlett asked him if he had heard anything from the
Union. Dearden replied in the negative and left. Scarlett also
phoned Rea on November 30 and told him that Evangelista
had closed up the Boston operation. He informed Rea that
employees could collect unemployment compensation and
could come in the following week to pick up their pay-
checks.In fact, the Boston operation has not been entirely closed.The Respondent maintains the same warehouse that it used
before the layoffs took place. However, it operates on a
month-to-month tenancy rather than on the basis of a yearly
lease and is currently about 3 months behind in its rent. Traf-
fic between Boston and New York has been shifted to New
York-based drivers who drive about 15 to 20 runs a week,
approximately the same number of round trips which Boston
drivers handled before the layoff. Local driving in Boston
has been subcontracted to another firm or assigned piecemeal
to New York drivers and warehouse work formerly per-
formed by Boston employees is handled by New York driv-
ers when they arrive at the Boston terminal. Employees of
customers are expected to load trucks in Boston when they
arrive at the customer's facility. Evangelista testified that,
following the Boston layoff, he hired two or three additional
drivers in New York. The dispatching function formerly per-
formed in Boston is now performed by New York dispatch-
ers. Scarlett and one office clerical employee who had been
on the payroll before the layoff are still employed. In addi-
tion, the Boston office hired three customer service rep-
resentatives whose jobs include informing customers of
pickups and deliveries and answering inquiries as to the loca-
tion of freight.C. Analysis and Conclusions1. Independent violations of Section 8(a)(1)The Respondent herein violated Section 8(a)(1) of the Actby the following acts and conduct: 389SUMO AIRLINES(a) On November 30, Scarlett asked Warren over thephone, as a preliminary to discharging him, whether or not
Warren signed a union card. Warren replied that he had done
so. Within 10 minutes he was fired. Such a question con-
stitutes coercive interrogation in violation of Section 8(a)(1)
of the Act.(b) On or about November 22, Scarlett asked Sheehan ifhe had heard any rumors about the Union. He repeated the
question to Sheehan on three different occasions during the
same afternoon, receiving on each occasion a negative reply.
Each of the questions constitutes coercive interrogation with-
in the meaning of Section 8(a)(1) of the Act.(c) During the first of these questionings, Scarlett toldSheehan that he had received word from the New York of-
fice that someone in the New York office had heard that
Boston employees were engaging in union activities. Such a
statement constitutes the creation of an impression that union
activities of employees were a subject of company surveil-
lance and violates Section 8(a)(1) of the Act.(d) During one of his conversations with Sheehan, Scarletttold Sheehan that Tony Evangelista would shut down the op-
eration immediately if it went union. Such a statement is an
illegal threat and a violation of Section 8(a)(1) of the Act.(e) Later on in the same afternoon, Scarlett asked both Reaand Sheehan if either one of them had heard any rumors
about union activities. He reiterated the question when both
of them replied in the negative. (``Are you sure you haven't
heard anything?'') Such questioning constitutes more illegal
interrogation in violation of Section 8(a)(1) of the Act. When
Scarlett asked them the same question ``off the record,'' he
again violated the same section of the Act.(f) Scarlett then told Sheehan and Rea that TonyEvangelista would close down the operation ``in a minute''
if a union came in. Such a statement constitutes an illegal
threat in violation of Section 8(a)(1) of the Act.(g) On November 25, Scarlett asked Sarno if Sarno hadheard anything about a union coming into the terminal and
received the usual ``no'' as an answer. Scarlett also asked
Sarno if the latter had signed a union card and received an-
other negative answer. Such interrogation constitutes a viola-
tion of Section 8(a)(1) of the Act.(h) During his conversation with Sarno, Scarlett told Sarnothat he wished ``you guys'' would have come to see him
first and ``none of this would have happened.'' He men-tioned that he had approached Evangelista 2 weeks' earlier
to try to get a pay raise for Boston employees. Such a state-ment constitutes an offer to adjust grievances in the face ofan organizing drive with an implied promise that such griev-
ances would be remedied, and is a violation of Section
8(a)(1) of the Act.(i) When Scarlett told Sarno during their conversation that``Anthony would shut the doors and turn the operation
around,'' he made an illegal threat in violation of Section
8(a)(1) of the Act.(j) When Scarlett asked Kathryn (Pettis) Mogan if she hadheard anything about the Union, he was again violating Sec-
tion 8(a)(1) of the Act by engaging in illegal interrogation,
as he did in his further question to her asking whether she
had signed a union card.(k) When Scarlett told Mogan that ``Tony would never gofor it,'' that a union would never be allowed inside the ter-
minal, and that ``Tony'' would close the terminal if union-
ization ever took place, the Respondent was guilty of an ille-
gal threat in violation of Section 8(a)(1) of the Act.(l) The Respondent illegally solicited grievances with aview toward adjustment when Scarlett told Mogan that he
wished that she had come to see him before signing a card.(m) Scarlett then repeated essentially the same scenariowith Lloyd. He illegally interrogated Lloyd by asking him if
he had heard any union talk and by asking him if he had
signed a card, all in violation of Section 8(a)(1) of the Act.(n) The Respondent illegally created the impression thatunion activities were a matter of company surveillance when
Scarlett told Lloyd that he was the only employee who had
been truthful when asked if he had signed a union card.(o) Respondent engaged in illegal interrogation whenScarlett asked Dearden if he had signed a card. His inquiry
was not preserved from the taint of illegality by Scarlett's
followup statement to Dearden that ``you don't have to an-
swer that if you don't want to but I don't want you to lie
to me.''(p) Respondent again illegally solicited grievances byScarlett's statement to Dearden that he did not blame him for
going to the Union in order to secure additional benefits but
he wished that Dearden had come to see him first.(q) When Scarlett suggested to Sarno that Sarno might beable to get his job back by signing something and that he
would try to get him reinstated along with Mogan and War-
ren, the Respondent was illegally attempting to induce em-
ployees to withdraw from the Union by promising benefits.
Such action violated Section 8(a)(1) of the Act. 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11Respondent asserts that its business is seasonal. It experiencesa slump about Christmas time each year because purchases and ship-
ments intended for the Christmas trade have been completed a
month or so in advance of the holiday. Business is slow in the
spring, begins to pick up in the summer, and is comparatively briskin the fall. However, as the monthly statistics demonstrate, the
spread between a traditionally busy month and a traditionally slow
month is not great and there have been variations in certain years
which do not follow this pattern.12The number of truck runs between New York and Boston duringthe last 3 months of the operation of the Boston terminal provide
no basis for the assertion that the Boston terminal itself was becom-
ing a money-losing proposition. Respondent's data placed in evi-
dence reveal the following information:The slight decline in November was certainly no more than whatmight be anticipated by the seasonal nature of the business described
by Respondent's witnesses.(r) When Patrizio told Sarno that, if he signed a notarizedstatement to the effect that he had been forced to join the
Union, Patrizio would try to do something for him, the Re-
spondent was illegally attempting to induce employees to
abandon union activities by promising benefits. Such action
violated Section 8(a)(1) of the Act.2. The discharge of seven Boston-based employees onNovember 30The action of the Respondent in discharging seven drivers,dispatchers, and a warehouseman in Boston on November
30, without giving any of them any reason for its action must
be evaluated against the background of overt threats and
other coercive tactics found above. Among the many things
which Scarlett told employees when he was investigating
their union activities was that Evangelista would discharge
them and close the terminal if he found out that employees
were trying to unionize. In substantial part that is just what
Evangelista did within a few days after these remarks were
uttered.In the face of such compelling evidence, Respondentmaintains that the discharges here in question were prompted
solely by economic considerations, namely the desire of the
Respondent to downsize its entire operation in light of actual
or impending deficits. Respondent points out that the size of
the Boston segment of its operation had declined materially
since it bought out Scarlett's business in 1989. There were
between 20 and 22 employees in Boston at that time but only
about 9 employees, plus a few part-timers, on November 30
when the discharges were effectuated. Respondent placed
evidence in the record that billing from the Boston office had
declined over a long period of time. For instance, its monthly
billing in 1989 ranged from $90,000 to $154,000.11The Bos-ton billing for 1992, up to the time of the November 30 dis-
charge, ranged from $41,000 to $69,000.However, the Boston billing figures included only the Bos-ton-to-New York traffic. The New York-to-Boston traffic
was separately billed and those figures are not in evidence.
Hence a decline in Boston billing figures can provide no
basis for any assertion that the Boston terminal, viewed as
a separate operation, had become unprofitable. The dis-
charges which took place on that date marked the first time
in its history that the Boston terminal discharged or laid off
any employee for an asserted economic reason. In the past,
the Respondent's downsizing took place gradually by attri-
tion; moreover, it occurred from time to time that the Boston
terminal found itself understaffed so Scarlett, with
Evangelista's permission, hired new employees. Most of the
individuals who were terminated on November 30 had not
worked for Scarlett throughout the entire time since the Re-spondent's takeover early in 1989 and had been hired locallyto fill vacancies.12Number of Truck RunsBoston toNew YorkNew York toBostonTotalSeptember 19929493187
October9796193

November7986165
In calendar year 1992, Respondent's gross sale was downin comparison with the previous year but not precipitously
so. Federal tax returns in evidence show that gross sales for
1991 were $9286 million as compared with $7300 million
for the following calendar year and ordinary income had
shrunk from $59,314 to a reported loss on the 1992 return
of $50,309. This loss, however, occurred only after payment
of compensation to Evangelista, the Respondent's only offi-
cer, of $420,000 in 1992, down from $570,000 in the pre-
vious year. While the Respondent's economic trend was defi-
nitely downward, it should be remembered that, according to
New York State income tax returns in evidence, between 81
and 84 percent of the Respondent's income was derived from
New York sales and taxable in New York, but there is no
evidence that the Respondent's tougher financial times re-
sulted in any mass layoffs in New York. To the contrary, as
noted above, two or three new drivers were hired in New
York to handle the runs formerly driven by Boston drivers.To explain the timing of the November 30 discharges, Re-spondent placed in evidence a letter written to Evangelista by
his accountant, David Nuzzolo, who is also Evangelista's
cousin. The letter read:Dear Tony,I just wanted to reinforce my concerns about thecompany's financial condition as we discussed yester-
day while reviewing the financial data.As discussed, the company current liabilities aregreater than the current assets. This indicates a potential
problem for the company to pay its current obligations.
It seems, however, that this trend is increasing, and that
billpaying ability is getting harder and harder. One way
to help relieve this is to relieve the company of unnec-
essary weekly and monthly fixed cost, such as overhead
and payroll.We were discussing the possibility of cutting rentalexpense by moving the New York operations to a
smaller, more efficient space. As you said, with the ad-
vent of the new customs program, a large warehouse is
no longer necessary. If you reduce your rent, not only 391SUMO AIRLINES13Scarlett testified that Evangelista told him, when they were dis-cussing the financial plight of the Company, that he wanted to try
to ``get through the holidays,'' meaning that the Boston terminal
would not be shut down until after January 1, 1993, rather than on
November 30. I discredit this unsubstantiated, undocumented, and
uncorroborated testimony as well.here but possibly at other locations, you will feel therelief almost immediately.Through my inquiries, I have been made to under-stand that trucks have not been running as efficiently as
they could be. You seem to be confident, however, that
with your direct intervention, this problem can be re-
solved.In addition, I hear dissatisfaction about the ineffi-ciency of the Boston operation. It seems that Boston is
unnecessarily duplicating operations within itself (two
dispatchers where New York has only one), and with
New York (trucks coming back to New York empty).
I also might remind you that employee expenses are
generally higher in Boston (unemployment insurance,
workman's comp, etc.). As we discussed, the financial
data seems to bear this out; payroll is definitely inflated
compared with the other operations. I would like to re-
iterate that this is one area that needs attention.In explaining his precipitous action on November 30,Evangelista testified that he had been discussing with Scarlett
the trimming, and possibly a closing, of the Boston operation
for a long time. He had also discussed with the landlord the
possibility of its taking over the warehousing operation. The
Respondent, however, never negotiated any leasing or other
warehousing arrangement before the November 30 discharges
took place. This proposal, however, would only eliminate
one job, whereas the Respondent eliminated seven. Respond-
ent had already adjusted the Boston dispatching operation by
putting late night calls to the Boston terminal on call-for-
warding so they would be answered in New York.Evangelista testified that he did not make up his mind todischarge the seven discriminatees until the week before the
action was taken and had withheld his decision from Scarlett
until the last minute for fear of possible sabotage. There is,
however, no documentation whatsoever of this self-serving
assertion.13The week in which Evangelista assertedly de-cided to discharge the discriminatees was the same week dur-
ing which Scarlett was actively interrogating employees con-
cerning their union activities and making repeated threats
that Evangelista would close the plant if it became unionized.It was also the week during which Scarlett told employees
that there had been rumors in New York that union activity
was taking place in Boston. While Evangelista testified that
he knew nothing of union activity until Friday, November
27, when the representation petition was served upon the
Boston terminal by the Board, I discredit this testimony.It is undisputed that both Evangelista and Scarlett werewell aware of the union activity on November 30 when the
discharges were effectuated. Evangelista testified that, in the
face of his economic problems, he had planned to wait until
after the first of the year before taking any action in Boston
and was going to give any employee laid off 2 months'
severence pay and the opportunity to work in New York. He
did neither and admitted on the stand that he had changed
his mind because of the filing of the representation petition.With full knowledge of the unionization effort and against abackground of intense antiunion animus, including threats to
close if a union came into the terminal, the Respondent here-
in eliminated and transferred out, either to its New York lo-
cation or to other companies, most of the functions of the
Boston terminal and discharged all of its Boston drivers, dis-
patchers, and warehousemen. Notwithstanding economic dif-
ficulties of long standing, it refrained from taking this action
until it learned of the unionization threat. By so doing, the
Respondent violated Section 8(a)(1) and (3) of the Act. By
failing to offer discharged employees either severance pay or
an opportunity to relocate to New York because the Union
had filed a representation petition, the Respondent also vio-
lated Section 8(a)(1) and (3) of the Act.In order to accomplish the removal of union adherentsfrom its payroll, it was necessary for the Respondent to
transfer bargaining unit work elsewhereÐwarehouse work to
employees of its landlord, local driving work to an outside
contractor, and the over-the-road driving work to New York-
based employee drivers and owner-operators. By transferring
unit work outside the bargaining unit in order to defeat an
organizing drive and to effectuate the discharge of unit em-
ployees, the Respondent herein violated Section 8(a)(1) and
(3) of the Act.When both Scarlett and Patrizio told Sarno that he mightbe able to get his job back if he renounced his union mem-
bership and signed a document stating that he was coerced
into signing a union card, they were discouraging union
membership by conditioning reinstatement upon abandoning
such membership in violation of Section 8(a)(1) and (3) of
the Act. Jaybill Steel Products, 258 NLRB 1180 (1981).3. The refusal to bargain with the Uniona. The scope of the bargaining unit and the Union'smajority statusThe General Counsel alleges that the appropriate unit forcollective bargaining is:All full-time and regular part-time employees, includingdrivers, driver-warehousemen, warehousemen, and dis-
patchers employed by Respondent at its East Boston,
Massachusetts, facility, but excluding office clerical
employees, managers, guards, and supervisors as de-
fined in the Act.The Respondent insists that any appropriate unit should in-clude at least its New York operation and preferably non-
supervisory employees located at its Secaucus, Raleigh-Dur-
ham, and Atlanta offices. If the unit was limited to the Bos-
ton operation, the seven cards admitted into evidence would
demonstrate overwhelming union majority status. In the
event that other locations were included, these cards would
fall far short of constituting the Union as the bargaining
agent.There is a specific reference to ``plant unit'' in Section9(b) of the Act which has prompted the Board to invoke a
presumption of appropriateness for single-plant units over
multiplant units. Beaumont Forging Co., 110 NLRB 2200(1954). This presumption has long been applied to manufac-
turing operations. Dixie Belle Mills, 139 NLRB 626 (1962);Penn Color, Inc., 249 NLRB 1117 (1980); J. Ray 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14When making pickups, either at Logan or at JFK, they receivedso-called ``pedal time,'' i.e., compensation calculated on an hourly
basis.15Eighty New York-to-Boston runs during the months of Septem-ber, October, and November 1992, were made by owner-operators.
Since these drivers were not company employees and must be ex-
cluded from any bargaining unit, however drawn, their activities can-
not serve as a factor in determining whether a single-terminal or
multiterminal bargaining unit is appropriate.16In its brief, the Respondent urges that a finding of appropriate-ness for an overall unit be made on the basis of such factors as cen-
tralized truck maintenance by the Respondent's lessor in Brooklyn,
centralized purchasing and payroll preparation, centralized billing of
customers, and centralized control of price quotations and customer
credit approval. While such factors might be relevant and material
if the issue before the Board were one of single versus joint em-
ployer status, they have no bearing on the appropriateness of a unit
designed for the purpose of collective bargaining.McDermott & Co., 240 NLRB 864 (1979). The same pre-sumption has also been repeatedly applied to similar issues
arising in trucking operations. Davis Transport, Inc., 169NLRB 557 (1968); Groendyke Transport, Inc., 171 NLRB997 (1968); Alderman Transport Lines, 178 NLRB 122(1969); Bekins Moving & Storage Co. of Florida, 211 NLRB138 (1974); Bowie Hall Trucking, 290 NLRB 41 (1988);Safety Carrier, Inc., 306 NLRB 960 (1992). Accordingly, itis incumbent upon the Respondent, not the General Counsel
or the Charging Party, to demonstrate why terminals other
than the Boston location should be included in the bargaining
unit involved in this case. It has failed in meeting this bur-
den.There has never been any bargaining history at any of theRespondent's terminals which would aid the Respondent in
overcoming the presumption which faces it. Geographical
distance or proximity is one of the factors involved in a
multiplant determination. In this case, the New York and
Boston terminals are over 200 miles apart and the Secaucus,
Raleigh-Durham, and Atlanta offices are further still from
Boston. Until the events of November 30 took place, all Bos-
ton drivers were under the direct daily control of Scarlett and
the dispatchers employed in Boston. They reported daily (or
every other day) to the Boston terminal and were scheduled
to work either by Scarlett or one of his subordinates in the
Boston office. If an employee needed time off or could not
report because of illness or because of interference by virtue
of duties at other jobs, it was Scarlett who granted or denied
permission for absences, and it was the Boston terminal's re-
sponsibility to find a substitute, either another regular driver,
a substitute on its list of Boston part-time drivers, or possibly
by asking for help from New York. Boston drivers were lo-
cally hired and locally domiciled, as are New York drivers.
While Scarlett had to get permission from New York to add
to his staff, it was he who selected a job applicant and put
him on the payroll. His requests for hiring authority were
routinely honored.Boston drivers were a separate and distinct group of lo-cally domiciled employees, all of whom were locally re-
cruited. They had their own seniority listing which the Com-
pany observed, even though it was not under any contractual
obligation to do so. Boston drivers were paid on a different
basis from New York drivers. They were compensated by the
trip,14whereas company drivers from New York were com-pensated by the hour whenever they made a Boston run and
by the mile when they drove from JFK to points south.
Owner-operators were always paid on a mileage basis when-
ever they drove. Boston dispatchers and New York dispatch-
ers talked with each other from time to time over the phone,
but each had separate rosters of drivers to whom daily as-
signments were made. Boston drivers did not receive holiday
pay, although there is testimony in the record that New York
drivers received holiday pay on federally recognized holi-
days. New York drivers received 5 days of sick leave per
year while, in Boston, the granting of any sick leave was dis-
cretionary with Scarlett. The same disparity existed relative
to paid vacations. There was no interchange between Boston-
based and New York-based drivers if the word ``inter-change'' is used in a proper sense, and certainly there wasno ``interchange'' between nondriving employees at either
location in any sense of the word. New York drivers werenever relocated to Boston to drive out of Respondent's
Logan Airport terminal under Boston wages and working
conditions, nor were Boston drivers ever relocated to New
York to operate out of JFK under New York wages and
working conditions. Boston drivers never took trips from
JFK to points south. Statistics in the record for the 3 months
prior to the November 30 layoff show that the Respondent
transported 270 loads from Boston to JFK. Of this number,
some 265 loads (including 21 empty or ``dead-head'' loads)
were driven by Boston-based drivers and only five by New
York-based drivers. With regard to trips from JFK to Boston,
the Respondent made 277 trips during this period of time. Of
this number, some 144 were driven by Boston-based drivers
and 33 by New York-based employee drivers. Filling in by
New York-based drivers in an essentially Boston-based oper-
ationÐa practice normally reserved for weekendsÐdoes not
constitute interchange, especially in light of the fact that New
York drivers were operating under orders from a New York
dispatcher and under New York-determined wages.15Thecontact between New York drivers and Boston drivers with
employees employed at a terminal other than their own was
minimal and was limited to obtaining freight for a return run
on most occasions. Boston drivers had their instructions rel-
ative to pickups at JFK and freight on the return run before
leaving Boston. Such incidental contact does not constitute
``interchange'' and does not give rise to a community of in-
terest necessitating the creation of a multiplant bargaining
unit. In light of these factors, it is clear that a unit of regular
full-time and regular part-time drivers, dispatchers, and ware-
housemen, with the usual exclusions, employed by the Re-
spondent at its East Boston, Massachusetts facility, con-
stitutes a unit appropriate for collective bargaining within the
meaning of Section 9(b) of the Act.16The parties stipulated that the cards of the sevendiscriminatees were valid and that the card signers were all
members of the Boston unit. They went on to stipulate that
the unit should include only those seven discriminatees. I am
not foreclosed from adding to that unit. Regular part-time
employees are also members of a regularly constituted bar-
gaining unit and there is evidence that at least one such driv-
er, Kenny Davis, regularly drove for the Respondent each
week. Accordingly, I will include him in the unit as well.
Since the Union had valid cards from seven of the eight unit
employees on or after November 25 when it filed its rep- 393SUMO AIRLINES17NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).resentation petition and sent its bargaining demand, I con-clude that, from that day forward, it has been the duly des-
ignated collective-bargaining representative of the Respond-
ent's Boston employees.b. Gissel remedy17and other 8(a)(5) violationsThe General Counsel and the Charging Party have re-quested, inter alia, a so-called Gissel remedy which wouldrequire the Respondent to recognize and bargain with the
Union as the exclusive collective-bargaining representative of
its Boston-based drivers, dispatchers, and warehousemen. In
this case, the Respondent engaged in a campaign of intimida-
tion and coercion of its employees which included threats of
discharge and threats to close the business, as well as whole-
sale interrogation of employees concerning their union activi-
ties and the union activities of others. This campaign was cli-
maxed by the discharge of almost all of the bargaining unit
within days of the receipt of a representation petition and a
demand for recognition. It is hard to imagine any conduct on
the part of an employer which could more thoroughly deci-
mate an organizing drive and more surely render Board elec-
tion meaningless. The lingering effects of such conduct will
surely poison the atmosphere in which any election could be
held. The Board and the First Circuit have issued Gissel or-ders and decrees to remedy similar conduct and such an
order should be issued here and applied to all conduct occur-
ring on or after November 27. NLRB v. Matouk Industries,582 F.2d 125 (1st Cir. 1978); Eastern Maine Medical Centerv. NLRB, 658 F.2d 13 (1st Cir. 1981).On November 30, when the Respondent discharged sevenunit employees, assertedly for economic reasons, it was duty
bound to recognize and bargain collectively with the Union
concerning wages, hours, and terms and conditions of em-
ployment of its unit employees. Part of that duty included the
obligation to refrain from taking unilateral actions which
must affect these matters and, before taking any con-
templated action, to notify the Union and offer to bargain
with it concerning its proposed actions. The Respondent
made no gesture in this regard before firing its Boston crew.
Accordingly, by discharging employees without offering the
Union an opportunity to bargain over such action and with-
out bargaining, upon request, over such action, the Respond-
ent violated Section 8(a)(1) and (5) of the Act. I so find and
conclude.The same rationale applies to the transfer of bargainingunit work outside the unit. As found above, this transfer vio-
lated Section 8(a)(3) of the Act because it was
discriminatorily motivated. The transfer, however, also vio-
lated Section 8(a)(1) and (5) of the Act because the transfer
which took place on and after November 30, 1992, of unit
work was a mandatory subject of bargaining and was subject
to the same requirements of advance notice to the Union and
opportunity for negotiations.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record herein considered as a whole,
I make the followingCONCLUSIONSOF
LAW1. Sumo Container Station, Inc. d/b/a Sumo Airlines isnow and at all times material has been an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act.2. Teamsters Local Union No. 25, affiliated with the Inter-national Brotherhood of Teamsters, AFL±CIO is a labor or-
ganization within the meaning of Section 2(5) of the Act.3. All full-time and regular part-time employees, includingdrivers, driver-warehousemen, warehousemen, and dispatch-
ers employed by the Respondent at its East Boston, Massa-
chusetts facility, excluding office clerical employees, man-
agers, guards, and supervisors as defined in the Act, con-
stitute a unit appropriate for collective bargaining within the
meaning of Section 9(b) of the Act.4. Since on or about November 25, 1992, the Union hasbeen the exclusive collective-bargaining representative of the
employees employed in the unit found appropriate in Conclu-
sion of Law 3 for the purpose of collective bargaining within
the meaning of Section 9(a) of the Act.5. By refusing to recognize and bargain collectively withthe Teamsters Local Union No. 25, affiliated with the Inter-
national Brotherhood of Teamsters, AFL±CIO as the exclu-
sive collective-bargaining representative of the employees
employed in the unit found appropriate in Conclusion of Law
3; by unilaterally discharging seven unit employees without
first notifying the Union and offering to bargain collectively
concerning such discharges; and by transferring unit work
without first notifying the Union and offering to bargain col-
lectively concerning such transfers, the Respondent violated
Section 8(a)(5) of the Act.6. By discharging Joseph M. Warren, Dennis P. Sheehan,Matthew Sarno, Kathryn Pettis Mogan, Charles Lloyd, Ron-
ald Dearden, and Stephen Rea because of their membership
in and activities on behalf of the Union; by transferring bar-
gaining unit work in order to discourage membership in the
Union; and by conditioning reinstatement upon abandonment
of union membership; by failing to pay severance pay to em-
ployees and failing to offer them employment at another fa-
cility, the Respondent violated Section 8(a)(3) of the Act.7. By the acts and conduct set forth above in Conclusionsof Law 5 and 6; by coercively interrogating employees con-
cerning their union activities and the union activities of other
employees; by telling employees that it would be futile for
them to engage in union activities or to select a collective-
bargaining representative; by telling employees that reinstate-
ment was impossible because they had engaged in union ac-
tivities; by threatening to close the terminal and to discharge
employees because they had engaged in union activities; by
informing employees that the terminal had in fact been
closed because they had engaged in union activities; and by
soliciting grievances during the course of a union campaign
with a view toward adjusting them, the Respondent herein
violated Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices have a close, inti-mate, and substantial effect on the free flow of commerce
within the meaning of Section 2(2), (6), and (7) of the Act.REMEDYHaving found that the Respondent herein has engaged incertain unfair labor practices, I will recommend that it be re- 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18F.W. Woolworth Co
., 90 NLRB 289 (1950).19This is the phrase which the Board adopted in Lear Siegler,Inc., 295 NLRB 857, 861 (1989), to determine the propriety of res-toration remedies.20If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.quired to cease and desist therefrom and to take certain af-firmative actions designed to effectuate the purposes and
policies of the Act. Since the independent violations of Sec-
tion 8(a)(1) of the Act found herein are repeated and perva-
sive, and evidence on the part of this Respondent an attitude
of total disregard for its statutory obligations, I will rec-
ommend to the Board a so-called broad 8(a)(1) remedy de-
signed to suppress any and all violations of that section of
the Act. Hickmott Foods, 242 NLRB 1357 (1979). The rec-ommended Order will also provide that the Respondent be
required to offer to Joseph M. Warren, Dennis P. Sheehan,
Kathryn Pettis Mogan, Charles Lloyd, Ronald Dearden, and
Stephen Rea full and immediate reinstatement to their former
or substantially equivalent employment and to make them
whole for any loss of earnings which they may have sus-
tained by reason of the discriminations practiced against
them, in accordance with the Woolworth formula18with in-terest at the rate prescribed by the Tax Reform Act of 1986
for the overpayment and underpayment of income tax. NewHorizons for the Retarded, 283 NLRB 1173 (1987).The Respondent objects to a Gissel remedy on the basisthat the Board's traditional remedy, i.e., a representation
election, is appropriate in this case. It also objects to a res-
toration remedy requiring the Respondent to reopen its Bos-
ton facility and rehire the employees who were discharged on
November 30, 1992. The net effect of adopting both of these
arguments would be to leave the Regional Office with the
duty of conducting an election in a bargaining unit with no
employees. I reject both arguments.In the present case, the Respondent argues that it wouldbe ``unduly burdensome''19to require it to reopen the Bos-ton terminal and rehire the seven employees it summarily
discharged on November 30. To be precise, the Boston oper-
ation does not need to be ``reopened'' since it was never
completely closed and has continued to do business at the
same facility since the events here in issue occurred. Re-
spondent claims that the Boston operation was a loss leader
in a business which suffered a net operating loss of $150,000
in 1992 and argues that it would be unduly burdensome to
require it to continue to maintain such a losing operation.
This argument ignores the fact that the Respondent's New
York operation constitutes between 81 and 84 percent of the
Respondent's activity, if New York State income tax returns
are to be believed, and also ignores the fact that the
$150,000 operating loss in 1992 arose only because the Re-
spondent's owner and sole stockholder chose to pay himself
a salary of $420,000. While efficiencies might well be intro-
duced at every phase and location of the Respondent's busi-
ness, blame for a 1-year operating loss, noted above, can
hardly be assigned exclusively to the Boston operation.Unlike the cases cited by the Respondent in support of itsargument, restoration in this case would involve no reloca-
tion expenses for employees and no investment of capital in
order to reopen. Respondent is still paying the same rent for
the same facility today as it was in 1992, notwithstanding the
argument advanced herein that this expenditure is part of the
reason why a reopening order would be burdensome. Re-spondent's major capital is its trailers, which are hauled backand forth from New York to Boston on a daily basis. Its roll-
ing stock is rented. The fact that Massachusetts assertedly
has higher rates for workmens' compensation and unemploy-
ment compensation benefits is no reason to reject a restora-
tion remedy since this fact (if it is a fact) was equally true
throughout the Respondent's tenure in Boston and was no
different at the time the Respondent chose to dismantle its
Boston bargaining unit for discriminatory reasons. I have dis-
credited Evangelista's statementÐmade without any docu-
mentary evidence or other reliable corroborationÐthat he
would have closed the Boston operation on January 1, even
if the Union had not filed a representation petition. State-
ments made by his principal supervisor in Boston to various
employees belie this assertion emphatically.What is before the Board in this case is a partial closingof an operation which can be expanded and revived as easily
and as quickly as it was dismantled. The so-called closing
herein is analogous to an old fashioned runaway shop. It was
an effort which was facilitated by the mobility and flexibility
of the trucking industry and presents the type of unfair labor
practice for which the Board has ordered restoration remedies
for many years. See A.G. Boone Co
., 285 NLRB 1070(1987), and cases cited therein at 1087, enf. 863 F.2d 946
(D.C. Cir. 1988), cert. denied 490 U.S. 1065 (1989). I have
no reluctance to recommending it here. Direct Transit, 309NLRB 629 (1992); Statler Industries v. NLRB, 649 F.2d 902(1st Cir. 1981).In addition to the other remedies discussed above, the Re-spondent will be required to post the usual notice advising
its employees of their rights and of the results in this case.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended20ORDERThe Respondent, Sumo Container Station, Inc. d/b/a SumoAirlines, Boston, Massachusetts, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Coercively interrogating employees concerning theirunion activities and the union activities of other employees.(b) Telling employees that it would be futile for them toengage in union activities or to select a collective-bargaining
representative.(c) Threatening to close the terminal or to discharge em-ployees because they had engaged in union activities.(d) Telling employees that it would be impossible for themto obtain reinstatement because they had engaged in union
activities.(e) Informing employees that the terminal had in fact beenclosed because they had engaged in union activities.(f) Soliciting grievances in the course of a union campaignwith a view toward adjusting them.(g) Discouraging membership in or activities on behalf ofTeamsters Local Union No. 25, affiliated with the Inter-
national Brotherhood of Teamsters, AFL±CIO, or any other 395SUMO AIRLINES21If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''labor organization by discharging employees, transferringbargaining unit work to others outside the bargaining unit,
conditioning reinstatement upon withdrawing membership
from the Union, failing to pay employees severance pay or
failing to offer them employment at another facility, or by
otherwise discriminating against them in their hire or tenure.(h) Refusing to recognize and bargain collectively in goodfaith with Teamsters Local Union No. 25, affiliated with
International Brotherhood of Teamsters, AFL±CIO as the ex-
clusive collective-bargaining representative of its Boston-
based full-time and regular part-time drivers, warehousemen,
and dispatchers, exclusive of office clerical employees, man-
agers, guards, and supervisors as defined in the Act.(i) Unilaterally transferring bargaining unit work to othersoutside the bargaining unit or unilaterally discharging bar-
gaining unit employees.(j) By any other means or in any other manner interferingwith, restraining, or coercing employees in the exercise of
rights guaranteed to them by Section 7 of the Act.2. Take the following affirmative actions necessary to ef-fectuate the policies of the Act.(a) Offer to Joseph M. Warren, Dennis P. Sheehan, Mat-thew Sarno, Kathryn Pettis Mogan, Charles Lloyd, Ronald
Dearden, and Stephen Rea full and immediate reinstatementto their former or substantially equivalent employment, with-
out prejudice to their seniority or to other rights previously
enjoyed, and make them whole for any loss of pay or bene-
fits suffered by them by reason of the discriminations found
herein, in the manner described above in the remedy section.(b) Reestablish the entire business operations of the Re-spondent at East Boston, Massachusetts, and restore the work
which was formerly performed at that location before bar-
gaining unit employees were terminated.(c) Recognize and bargain collectively, upon request, withTeamsters Local Union No. 25, affiliated with International
Brotherhood of Teamsters, AFL±CIO as the exclusive collec-
tive-bargaining representative of all full-time and regular
part-time drivers, warehousemen, and dispatchers employed
at its East Boston, Massachusetts terminal, exclusive of of-
fice clerical employees, managers, guards, and supervisors as
defined in the Act.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(e) Post at its East Boston, Massachusetts facility copiesof the attached notice marked ``Appendix.''21Copies of thenotice, on forms provided by the Regional Director for Re-
gion 1, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.